


110 HJ 101 IH: Relating to the disapproval of obligations

U.S. House of Representatives
2008-11-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IA
		110th CONGRESS
		2d Session
		H. J. RES. 101
		IN THE HOUSE OF REPRESENTATIVES
		
			November 19, 2008
			Ms. Foxx (for
			 herself, Mr. Lamborn,
			 Mr. Poe, Mr. Issa, Mr.
			 Latta, Mr. Paul,
			 Mr. Bartlett of Maryland,
			 Mr. Flake,
			 Mr. Conaway, and
			 Mr. McCaul of Texas) introduced the
			 following joint resolution; which was referred to the
			 Committee on Financial
			 Services
		
		JOINT RESOLUTION
		Relating to the disapproval of obligations
		  under the Emergency Economic Stabilization Act of 2008.
	
	
		That Congress disapproves the obligation of
			 any amount exceeding the amounts obligated as described in paragraphs (1) and
			 (2) of section 115(a) of the Emergency Economic Stabilization Act of
			 2008.
		
